DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-10, 13, 15, 18, 26, 29, 33-35, 37-43, 45, 46, 48 and 49 of the US Patent Application No. 16/681,281 filed 11/12/2019 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “first barrier”, a second barrier”, a “first fluid conductor”, a “second fluid conductor” and a “second aperture in the port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 29, 38-46, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 29 require a “first barrier” and a “second barrier” that are neither depicted on the Drawings nor they structure described in the instant Specification that makes claims indefinite.
For purpose of further examination, a barrier is interpreted as being contact surfaces between layers.
Appropriate corrections are required.
Claims 41, 45, 48 and 49 require a “first fluid conductor” and a “second fluid conductor” that is neither depicted on the Drawings nor its structure is described in the instant Specification.
For purpose of further examination, the fluid conductor is interpreted as being a layer.
Appropriate corrections are required.
Claims 38 and 39 require the port having a second aperture that is neither depicted on the Drawings, nor described in the instant Specification that makes claims indefinite.
Appropriate corrections are required.
	No art rejection is present for claims 42-43, 45-46, 48 and 49, since the closest prior art of record Arnold (US 5,759,570) and Locke et al. (US 2022/0001096) fail to teach, suggest or render obvious first and second polymeric films comprising a foam, the foam material positioned between two layers and comprising closed cells extending from the layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 5,759,570).
Regarding claims 1 and 41, Arnold discloses a wound dressing (Abstract, line 1) comprising:
a first layer/conductor 2 having a first end and a second end (col. 6, line 4; fig. 1), wherein the first layer comprises a first polymeric film (col. 3, line 51) having a first side and a second side; 
a second layer/conductor 6 having a first end and a second end (col. 5, lines 63-64; fig. 1), wherein the second layer comprises a second polymeric film (col. 3, lines 26-27; fig. 1) having a first side and a second side, and wherein the first side of the second layer is adapted to be coupled to the second side of the first layer to form a sealed space between the first layer and the second layer; 
a third layer (pressure-offloading layer) 3 (col. 5, line 61; fig. 1) comprising a polymeric foam (col. 6, line 17), wherein the third layer is adapted to be positioned against the first side of the first layer between the first end and the second end of the first layer. 

    PNG
    media_image1.png
    169
    591
    media_image1.png
    Greyscale


Arnold does not expressly disclose the dressing having a fourth layer that is the second layer made of polymeric foam. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing with the second layer of polymeric foam (second pressure-offloading layer) in order to increase the absorbance capacity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 35, Arnold in view of Locke disclose the invention discussed above but do not expressly disclose the dressing having the second pressure-offloading layer comprising the polyurethane foam.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.

Claim(s) 18, 26, 29 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 5,759,570) in view of Locke et al. (US 2022/0001096).
Regarding claims 18, 38 and 39, Arnold discloses the invention discussed above but does not expressly disclose the dressing comprising a port with an aperture adapted to be coupled to the pathway.
Locke teaches an apparatus for treating a tissue site (Abstract, line 1) having a port 260 (fig. 2) with an aperture and being coupled to the pathway.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Arnold with the port, as taught by Locke in order to provide suction process, as motivated by Locke (page 3, [0052]).
Arnold in view of Locke do not expressly disclose the port having two apertures.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the port with the second aperture in order to create a second fluid path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).

Regarding claim 26, Arnold discloses a wound dressing (Abstract, line 1) comprising:
a sealed compartment formed by a first polymeric film 2 (col. 3, line 51) affixed to a second polymeric film 6 (col. 5, lines 63-64; fig. 1), wherein the sealed compartment comprises a first fluid pathway and a second fluid pathway; and 
a first pressure-offloading layer 3 (fig. 1) adapted to be positioned against the second polymeric film of the sealed compartment, wherein the first pressure-offloading layer comprises a polyurethane foam (col. 6, line 17); 
wherein the first polymeric film, the second polymeric film, and the first pressure- offloading layer are welded together.
Arnold does not expressly disclose the dressing, wherein layer are welded together.
Locke teaches that it is known to weld layers of wound dressing together (page 7, [0083]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to weld layers of Arnold together, as taught by Locke in order to, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)(MPEP 2144.04 (V-B).
Regarding claim 29, Arnold discloses a wound dressing (Abstract, line 1) comprising:
a first barrier (contacting surface between films) coupling a first portion of the first polymeric film 2 (col. 6, line 4; fig. 1) to a first portion of the second polymeric film 6 (col. 5, lines 63-64; fig. 1); and a second barrier (contacting surface between films) coupling a second portion of the first polymeric film 2 (fig. 1) to a second portion of the second polymeric film 6 (fig. 1); 
wherein the barriers seals formed between the first polymeric film and the second polymeric film, and a third fluid pathway between the second barrier and a second seal formed between the first polymeric film and the second polymeric film.

Regarding claim 40, Arnold in view of Locke disclose the invention discussed above but do not expressly disclose the apparatus having a first lumen adapted to be fluidly connected to the first fluid pathway and a second lumen adapted to be fluidly connected to the second fluid pathway.
Locke teaches the apparatus having a first lumen adapted to be fluidly connected to the first fluid pathway and a second lumen adapted to be fluidly connected to the second fluid pathway (see fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Arnold with the first lumen adapted to be fluidly connected to the first fluid pathway and the second lumen adapted to be fluidly connected to the second fluid pathway, as taught by Locke in order to perform both suction and irrigation of the wound, as motivated by Locke ([0052] and [0078]).
Allowable Subject Matter
Claims 7-10, 13, 15, 33, 34 and 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-10, 13, 33 and 34, the closest prior art of record Arnold (US 5,759,570) and Locke et al. (US 2022/0001096) fail to teach, suggest or render obvious plurality of bubbles extending from the layers.
Regarding claims 15 and 37, the closest prior art of record Arnold (US 5,759,570) and Locke et al. (US 2022/0001096) fail to teach, suggest or render obvious an opening (window) extending along a center portion of a length of the third layer.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781
/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781